Citation Nr: 1501050	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-25 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for left septal deviation.  

2.  Entitlement to service connection for bilateral foot condition. 

3.  Entitlement to service connection for bilateral knee condition. 

4.  Entitlement to service connection for low back condition. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1959 to May 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied entitlement to service connection for low back condition, bilateral knee condition, and bilateral foot condition.  In an October 2009 rating decision, the RO denied the Veteran's petition to reopen a claim for service connection for left septal deviation.    

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral foot condition, bilateral knee condition and low back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for left septal deviation was denied in a May 2006 rating decision, which the Veteran did not timely appeal.  

2.  The evidence received since the May 2006 rating decision is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for left septal deviation.  

CONCLUSIONS OF LAW

1.  The May 2006 rating decision which denied service connection for left septal deviation is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for left septal deviation.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Sanders, supra.  In addition, the Board notes that in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In the April 2007 VCAA letter provided notice to the Veteran regarding the information and evidence needed substantiate the claim for bilateral knee, bilateral foot, and low back condition prior to the appealed February 2007 rating decision.  The August 2009 VCAA letter provided information necessary to reopen and substantiate the claims left septal deviation prior to the appealed October 2009 rating decision.  The VCAA letters also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The VCAA letter complies with Kent.  Thus, the Board finds that the duty to notify has been met. 

VA has a duty to assist the Veteran in developing his claim, which includes assisting in obtaining any outstanding records of identified VA medical treatment relevant to the claim, and affording a medical opinion when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records and examinations, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Neither the Veteran nor his representative has indicated that any other records are necessary to make a determination on these claims. Therefore, the Board finds that VA has met its duty to assist in obtaining relevant records.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

I.  New and Material Evidence- Left Septal Deviation

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

However, before reaching the merits of the claim, the Board must first rule on the matter of reopening of the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for left septal deviation was denied by the May 2006 rating decision.  The Veteran did not file a timely appeal.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issues on appeal.  

Under pertinent law and VA regulations, as interpreted by the Court, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

The Veteran's specific request to "reopen" his claim for service connection was received in August 2011, and the regulation applicable to his appeal defines new and material evidence as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328  (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The evidence of record in May 2006 showed that the Veteran was treated for septal deviation.  The RO reviewed the service treatment records, post-service treatment records, and lay statements.  The Veteran contended that he was hit in the nose in November 1960.  However, the RO denied the Veteran's claim for left septal deviation on the basis that there was no evidence of this condition in service.  The Board notes that the Veteran's STRs showed no complaints, treatment, abnormalities or diagnosis for a left septal condition in service.   

The evidence added to the record since the May 2006 rating decision includes private treatment records, VA medical treatment records, and a March 2014 VA examination.  The March 2014 examiner diagnosed the Veteran with post-traumatic deviated nasal septum.  The Veteran reported his condition began in 1961 when his nose was broken in training after he was hit with the butt of a weapon.  The Veteran also noted that he underwent an operation in 2006.  A physical examination revealed that the Veteran has a deviated septum due to trauma, although there is less than 50% obstruction of the nasal passages on either side due to traumatic septal deviation.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by in-service injury, event, or illness.  The VA examiner provided a rationale that there is no objective medical evidence that could establish a direct relationship between the Veterans's left nasal-septal deviation condition and military service.  

Thus, the record continues to be devoid of a nexus linking his current disability to military service.  Similarly, the submission of the private treatment record does not provide an etiological opinion and would not trigger VA's duty to assist were the claim reopened.  The concurring opinion in the Shade decision specifically pointed out that if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened.  Shade, 24 Vet. App. at 123.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id. at 123-24.  

As such, the Board finds that the additional medical evidence does not raise a reasonable possibility of substantiating the claim.  The Veteran's general assertions that his left septal deviation was the result of an injury in service were previously considered.  Thus, the Board finds his testimony is cumulative and redundant and does not raise a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for left septal deviation.  


ORDER

New and material evidence not having been received to reopen the claim of service connection for left septal deviation, the appeal is denied.  


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's bilateral foot condition, bilateral knee condition, and low back condition claims.

The Veteran was afforded VA examination for these conditions in March 2014.  The Board finds that these examinations are inadequate and a remand is necessary. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The March 2014 VA examiner opined that these conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that there is "no objective medical evidence in provided in-service record that could establish a direct relationship" between the conditions diagnosed and military service.  The Board notes that in part the VA examiner relied on the absence of evidence to form the basis of his medical opinion.  However, the United States Court of Appeals (Court) held, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), that an examination is inadequate where the examiner relies on the absence of evidence in the service treatment records to provide a negative opinion.  Further, the Board also notes that the rationales provided are internally inconsistent with the medical history which the examiner reported that the date of onset of symptoms for the Veteran's bilateral foot and knee condition was in 1961, whereas the low back condition had the date of onset was in October 1965.  Considering the inadequacies in the VA examiner's opinion, another addendum opinion is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the record to the VA examiner who conducted the March 2014 VA examination for an addendum opinion.     

The entire claims file (electronic), to include a complete copy of the remand, must be made available to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and test should be conducted.  

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  At the March 2014 VA examination, the examiner 
diagnosed the Veteran with healed fracture of the left foot, bilateral osteopenia, and right foot osteoarthritis with tissue swelling.  The examiner noted that the "date of onset of symptoms is 1961."  Please reconcile the March 2014 findings with the reported medical history, and then provide an opinion as to whether it is at least as likely than not that the Veteran's currently diagnosed bilateral foot condition had onset in service, or is causally related to active service.     

(b)  At the March 2014 examination, the examiner diagnosed the Veteran with a bilateral knee osteoarthritis and periarticular osteopenia.  The examiner noted that "the date of onset of the symptoms is 1961."  Please reconcile the March 2014 findings with the reported onset date, and then provide an opinion as to whether it is at least as likely than not that the Veteran's currently diagnosed bilateral knee condition had onset in service, or is causally related to active service.     

(c)  At the March 2014 examination, the examiner diagnosed the Veteran with a chronic lumbosacral strain, IVDS with spondylosis, moderately advanced DDD, L3-L4 mild DDD with bilateral sciatic radiculopathy.  The examiner noted that "the date of onset of the symptoms is November 1965."   Please reconcile the March 2014 findings with the reported medical history and in-service 1962 thoracic spine injury, and then provide an opinion as to whether it is at least as likely than not that the Veteran's currently diagnosed low back condition had onset in service, or is causally related to active service.     

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

If the March 2014 VA examiner is no longer available, or if that examiner or the agency of original jurisdiction finds that a new examination is necessary, the Veteran shall be scheduled for a VA examination.

2.  Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claims.  If the claims are denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


